Exhibit 10.1 6 Jul, 2010 PRIVATE AND CONFIDENTIAL Comtech International (Hong Kong) Limited Room 514, 5/F, Manhattan Centre 8 Kwai Cheong Road Kwai Chung N.T. Hong Kong Attn: Mr. Allen Wu Financial Controller Dear Allen, We are pleased to confirm that the following facilities were available to Comtech International (Hong Kong) Limited, Comtech Broadband Corporationn limited, Keen Awards Limited as of 6 Jul, 2010: Overdraft USD 1,000,000 Trade Facilities USD14,000,000* Total USD15,000,000 * of which USD5,000,000 is available from April to September, and December of each calendar year. The facts above are given as at 6 Jul 2010 without any responsibility or liability whatsoever on the part of the Bank or its offficaials for or in respect of any of such facts or any defect in or omission from such facts. Yours faithfully, Alan Lam Relationship Manager Wholesale Banking Standard Chartered Bank (Hong Kong) Limited
